The Honorable Bill E. Braswell Ouachita County Judge P.O. Box 644 Camden, AR 71701
Dear Judge Braswell:
This is in response to your request for my review of a proposed agreement entitled "Interlocal Cooperative Agreement Ouachita County And City of Louann" ("Agreement"), pursuant to A.C.A. §25-20-104 (Repl. 1992).
It must be initially noted that my review of this Agreement indicates that it is more in the nature of a contract for services than an "agreement for joint or cooperative action" such as is contemplated under A.C.A. §§ 25-20-104. Section25-20-104(a) sets forth the basis for such agreements wherein it states in part:
  Any governmental powers, privileges, or authority exercised or capable of exercise by a public agency of this state alone may be exercised and enjoyed jointly with any other public agency of this state which has the same powers, privileges, or authority under the law. . . .
The "Purpose" statement, found at § 25-20-102, contemplates the provision of services and facilities ". . . in a manner and pursuant to forms of governmental organization" that will be to the mutual advantage of the participating governmental units. These provisions thus contemplate the joint exercise of governmental powers, privileges or authority through a cooperative undertaking in order to make the most efficient use of those powers. See A.C.A. §§ 25-20-102 and -104. Under the proposed Agreement, Ouachita County will provide dumpster solid waste service for Louann residents. The City of Louann has certain responsiblities, in turn, under the Agreement. But there appears to be no joint exercise of governmental authority, nor any particular governmental organization to effect a joint undertaking.
There is, of course, no prohibition against a contract for services such as that embodied in the Agreement; and indeed, Section 25-20-108 specifically contemplates contracts between and among public agencies for the performance of "any governmental service." A.C.A. § 25-20-108(a) (Repl. 1992).
It is therefore my opinion that A.C.A. § 25-20-104 does not apply to this proposed Agreement, and that this office's approval of the Agreement is not a condition precedent to its entry into force.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh